DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/03/2021.
Claims 1, 4, 20, 21, and 24 are amended.
Claims 5-19 and 25 are cancelled.
Claims 1-4 and 20-24 are pending.
Claims 1-4 and 20-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
103
The combination of references teach the newly added limitations with regard to the pseudo random function.  
Kroeckel teaches using a pseudo-random function (¶ 152, 267, 268,  392-397, 424, 437, 493, 535, 586).
Kroeckel states- a player interface enabling a player to initiate a first random or pseudo random selection of indicia from the set of indicia corresponding to each of the number of positions; wherein the player interface includes an indicia selector enabling a player to select one or more indicia associated with respective of the positions and enables initiation of a second random or pseudo random selection of indicia corresponding to one or more positions unassociated with the indicia selector; and a bonus mode activatable upon the occurrence of a pre-determined event or sequence of events. (¶ 535)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the asset requirement for the specific obstacle " in.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-4 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over, Siddique et al. (2010/0030578) (“Siddique”), in view of Tsuchiyama et al. (2005/0026695) (“Tsuchiyama”) and in view of Kroeckel et al. (2008/0167118) (“Kroeckel”).
Regarding claims 1, 20 and 21, Siddique discloses accessing, by a hardware system comprising at least one processor and a memory, a first game account of a player of a game, the game being a computer-implemented multiplayer game in which multiple players each has a respective set of in-game assets (¶ 98-104, 108, 112, 122, 125, 130, 142, 177, 196, 210, 213, 259, 318, 324), 
Claim Interpretation – According to the disclosure (¶ 4, 26), “in-game assets” are “assets could be character levels, ability points, skill points, hit points, mana points, combat bonuses, etc. Assets can also be virtual representations of real life things such as cash, precious valuables, personal property, real property, weapons, vehicles, titles, jobs, etc.”
Siddique states - Reference is now made to FIG. 49M where a user accounts management structure is shown. Central to this system is a user management 

determining, by the hardware system, in-game assets associated with the first game account (¶ 119, 125, 259, 316, 324); 
Claim Interpretation –
Siddique states - The user may be uniquely identified by the store based on their mobile phone number for example. The store may have a unique ID that will identified by the cell phone and used to also keep track of stores/places visited by the user. Additionally, store specials and offers and other information may be presented to the user on their mobile device (in the form of visual or audio or other forms of relaying digital input on a mobile device)… where the server has access to various databases and repositories wherein items and offerings may be stored. (¶ 316)


accessing, by the hardware system, social network information associated with the player, wherein the social network information identifies one or more friends in a social network of the player (¶ 112, 114, 134, 135, 195, 196, 259); 
Siddique states - This will take the user back to their account 718 on system 10, this time with access to the user's Facebook friends 721 and other information available through their account on system 10 as shown in FIGS. 39C and 39D. (¶ 195)

retrieving, by the hardware system, game account information of the one or more friends in the social network of the player, wherein the game account information comprises in-game asset information that indicate, for each of the one or more friends, a respective set of in-game assets for the game (¶ 130, 138, 199, 205, 210, 230, 235, 253, 257, 259, 261m 280);
Siddique states - The system would then directly access the latest address information of that friend from their user profile…collaborative features of the AFMS/VOS and its associated file management features are described. Users can maintain a list of friends 1260 and their information in the AFMS/VOS. These friends can have limited access accounts on this system (called ‘associate’ accounts described later) so that they can access and share the primary user's resources or interact with the primary user… In exemplary embodiment, a user may want to let associates accounts, starting out with limited access/privileges, have access to more resources over time…The higher the status of an account, the more access privileges are granted to that account. In a similar manner, if the VOS detects that there is little interactivity of an associate account over time, or determines lower resource needs of an associate account or assesses that an associate account is less ‘trustworthy’ based on usage patterns of associate account users, then the VOS would regress the status of the account and grant less privileges accordingly.  ( ¶ 230, 253, 259)

accessing, by the hardware system, game state information for a game instance of the game associated with the player (¶ 124, 130, 137, 140, 176, 199, 201, 259);
Siddique states - As described before, users may share information and files with their friends, and also engage in shared activities such as games, edit documents collaboratively etc., through the VOS…The VOS may monitor activity levels of associate accounts and interactivity between user and associate users and automatically determine which associate users may be allowed greater 
 

 in an automated operation performed by the hardware system based at least in part on the in-game asset information of the one or more friends and based at least in part on the asset requirement for the specific obstacle identified by the game state information, 
Claim Interpretation – The specification does not shed light on the meaning of this claim limitation. The newly added limitation further conflates the limitation, one such example, it is unclear what the asset requirements are or the claimed specific obstacles that have been identified.  
Siddique states - Another feature in this file system is that when an object 1362 in the file space 1326 and friends 1364 from the friends list 1360 are selected concurrently, a special options window 1366 pops up that presents features relevant to the ‘sharing’ scenario. The AFMS/VOS recognizes that selections from both the friends list and file space have been made and presents users with options/features 1366 that are activated only when such a simultaneous selection occurs and not when either friends or file space objects are exclusively selected (¶ 253)



Claim Interpretation – According to the disclosure (¶ 55, 56, 59, 60), “Each player's home island has a gem tree that produces gems. The type of gem tree is selected by the game engine when the player first establishes a game account. To determine the type of gem tree to generate on a new player's home island, the game system uses a variant of the asset generation function described previously called the gem tree generation function. The variables of this gem tree generation function are the gem trees associated with the first-degree friends in the new player's out-of-game social network 150. The gem tree generation function is a pseudo-random function that increases the probability of generating types of gem trees that are less common in the new player's social network. For example, if none of Player 101's friends have purple gem trees, the asset generation function is more likely to generate a purple gem tree… The lock generation function is a pseudo-random function that increases the probability of generating types of locks that have asset requirements that can be satisfied by the gems available from the gem tree associated with the player and the gem trees associated with the first-degree friends in the player's social network. For example, if neither Player 101 nor any of his friends have an orange gem tree, the lock generation function is less likely to generate a lock with an orange gem asset requirement.” For the purpose of 
Siddique states -  It also keeps track of user information so that it can provide contextual information specific or relevant to the user's life. For example, if a user's friend has a car with the specifications that the user is searching for, then the search engine indicates to the user that the user's friend has a car with the same or similar specifications. The search engine mines the information units present in a user's directory in order to present relevant contextual information along with search results... The VOS would remember search terms for a period of time and make suggestions. So for instance, if an associate user or someone on the user's friend list bought a leather purse, the system would notify the user of this fact and the source/store/brand of the purse and check the store catalogue from which the purse was bought, for similar or different purse in ‘black’ and/or ‘leather’.  (¶ 261, 264)

causing display of the in-game asset in a game user interface for the game instance, making the in- game asset available to the player (¶ 130, 202, 210, 233, 259, 316);
Siddique states - The user may be uniquely identified by the store based on their mobile phone number for example. The store may have a unique ID that will identified by the cell phone and used to also keep track of stores/places visited by the user. Additionally, store specials and offers and other information may be presented to the user on their mobile device (in the form of visual or audio or 

Siddique does not disclose each in-game asset being a virtual object usable during gameplay to overcome one or more associated in-game obstacles for advancing within the game; analysing, determining, by the hardware system, in-game assets associated with the first game account; identifying, by the hardware system, with respect to a particular in-game asset forming part of the asset requirement for the specific obstacle that the in-game asset information for the one or more friends indicates presence o


Tsuchiyama teaches each in-game asset being a virtual object usable during gameplay to overcome one or more associated in-game obstacles for advancing within the game(¶ 32-36, 141, 165, 231, 232, 243, 248-253, 268); 
Tsuchiyama states - Where the item relating to the progress of the game is arranged in the position in close to the Specific player object, this allows the player to easily find the item, capable of creating a State in which the item is easily obtained for advantageously advancing the game… The item data Selecting program is a program for Selecting from the game data for parent 

analysing, by the hardware system, in-game assets associated with the first game account (¶ 141, 268, 269, 273); 
Tsuchiyama states - By detecting the ranking points in the each player object status 40 b, 18 a and comparing them, a player having the second smallest ranking points is specified. In a step S3302, a treasure box that locates the nearest to the player object in the third ranking is specified. More specifically, a distance is calculated on the basis of the coordinates position (40 b, 18 a) of the player object in the third ranking and the coordinates position (40 e, 18 d) of each treasure box to specify the nearest treasure box… The CPU 38 performs a following processing. That is, in a status changing process in a step S3312, the item selected in the step S3304 is set to the treasure box specified in the preceding step S3302. (¶ 268, 269)

identifying, by the hardware system, with respect to a particular in-game asset forming part of the asset requirement for the specific obstacle that the in-game asset information for the one or more friends indicates presence o
Claim Interpretation – The specification does not shed light on the meaning of this claim limitation. The newly added limitation further conflates the limitation, 
Tsuchiyama states - The item data Selecting program is a program for Selecting from the game data for parent device 60b item data to be supplemented to a treasure box on the basis of the possessed items of the designated player object shown in FIG. 39… As shown in FIG. 39, each player can possess items up to seven. For example, the player 600a possesses four items of a “transceiver', a “bingo card', a "camera', and a "medal”… The ranking point is added every time that a flag is obtained, an item is obtained, and So forth. For example, 10 points are added when the first flag is obtained, and 5 points are added when the item is obtained… In a step S3304, an item to be supplemented is Selected on the basis of the possessed or carried item of the player object in the third ranking.    (¶ 141, 243, 253, 268)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Siddique (¶ 7) showing how users collaborate with other users in the online environment and Tsuchiyama (¶ 2) which teaches game play for a plurality of player objects appearing in a single virtual space in order to provide an interactive network environment for multiple users (Tsuchiyama; ¶ 4-11).

Neither Siddique nor Tsuchiyama teach using a pseudo-random function. 

Kroeckel teaches using a pseudo-random function (¶ 152, 267, 268, 392-397, 424, 437, 493, 535, 586).
Kroeckel states- a player interface enabling a player to initiate a first random or pseudo random selection of indicia from the set of indicia corresponding to each of the number of positions; wherein the player interface includes an indicia selector enabling a player to select one or more indicia associated with respective of the positions and enables initiation of a second random or pseudo random selection of indicia corresponding to one or more positions unassociated with the indicia selector; and a bonus mode activatable upon the occurrence of a pre-determined event or sequence of events. (¶ 535)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Siddique (¶ 7) showing how users collaborate with other users in the online environment, Tsuchiyama (¶ 2) which teaches game play for a plurality of player objects appearing in a single virtual space and Kroeckel (¶ 5) which teaches a diverse range of players will play these games. Because of this diverse appeal, a group of people with disparate skill levels with be able to play such games together in order to provide an adjustable gaming environment for groups of players (Kroeckel; ¶ 2-5, 393, 417).
Regarding claims 2 and 22, Siddique discloses retrieving in-game asset information of the player; and wherein generating the in-game asset for the player is 
Regarding claim 3, Siddique discloses the game state information comprises game parameters not related to in-game assets (¶ 112, 280, 316); and wherein the generating of the in-game asset for the player is further based on the game state information not related to in-game assets (¶ 202, 280, 316).  
Regarding claims 4 and 24, Tsuchiyama teaches wherein the pseudo-random function comprises one or more variables based on: the in-game assets of the one or more friends; a subset of the in-game assets of the one or more friends that can be transferred as a gift to the player; and a random variable (¶ 268, 269, 273).
Regarding claim 5, Tsuchiyama teaches wherein the pseudo-random function is structured to generate in-game assets that exclude any particular in-game asset identified as being included in the in-game asset information of the one or more friends (¶ 268, 269, 273).
Regarding claim 23, Siddique discloses wherein the instructions

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams et al., (US 5,743,798) teaches multiplayer jackpot and the use of pseudo-random generations based on certain conditions including the number of turns of any players, the number of spins, the wagers etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685